Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of the invention of Group 3 (methods comprising the detection of a plurality of DNA polymorphisms including polymorphisms from Table 3), and the particular combination of markers that is AX-169575201 and AX-169658111 in the reply filed on 11/25/2022 is acknowledged.  The traversal is on the ground(s) that claim 5 should be included in the invention of Group 3.  This is not found persuasive because the recitation in claim 5 is “the one or more DNA polymorphism is AX-169575201” which appears to be specifically directed to the single marker and not the required combination as consonant with the Election.
The requirement is still deemed proper and is therefore made FINAL.

Claims 5 (directed to the particular single marker that is AX-169575201) and 6 (directed to the non-elected combination of AX-169631492 and AX-169660070), are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 11/25/2022.

Claim Objections
Claim 4 is objected to because of the following informalities:  the claim recites the phrase “predicting resistance to the development of SRS based on the determination of the alleles”, where in the first instance of the abbreviation “SRS” in the claims the abbreviation should be accompanied by the meaning of the abbreviation.  For example, “predicting resistance to the development of Salmon Rickettsial Syndrome (SRS) based on the determination of the alleles”.  
Appropriate correction is required.

Claim Rejections - 35 USC § 112 - Indefiniteness
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-4, 7-9 and 11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1-4 and 11 are unclear of the stated purpose of the methods as recited in the preamble of claim 1 as “predicting resistance to Piscirickettsia salmonis infection in a coho salmon” in light of the steps of the methods as recited in claim 1 including “predicting the ability of the salmon to be resistant to Piscirickettsia salmonis infection”.  The claims are unclear because the preamble seems to indicate that the prediction is particular to the coho salmon in fact being resistant to Piscirickettsia salmonis infection.  But the breadth of “predicting the ability of the salmon to be resistant” appears to encompass predicting any ability (e.g.:  predicting that the salmon is resistant, or predicting the salmon is not resistant).  This aspect of the claims is additionally unclear where the claims do not recite any active step of in fact detecting any particular allele content.
Claim 1-4 and 11 are unclear over the recitation of terms as parenthetical expressions, for example “the QTL is located in linkage group 21 (GenBank ID NC 034194.1) within the coho salmon genome” because it is unclear if the parenthetical content is a required limitation of the claim, or intended as a non-limiting example. 
Claim 7, 8 and 9 are unclear over the recitation of terms as parenthetical expressions, for the same reason as noted above.
Claim 3 is unclear over recitation of the phrase “selected from those provided in Table 3”.  MPEP 2173.05(s) provides:
Where possible, claims are to be complete in themselves. Incorporation by reference to a specific figure or table "is permitted only in exceptional circumstances where there is no practical way to define the invention in words and where it is more concise to incorporate by reference than duplicating a drawing or table into the claim. Incorporation by reference is a necessity doctrine, not for applicant’s convenience." Ex parte Fressola, 27 USPQ2d 1608, 1609 (Bd. Pat. App. & Inter. 1993) (citations omitted).

In the instant case the claims may be amended to recite SEQ ID NOs associated with the intended SNPs as consonant with the Election.  
	Claim 4 is unclear over recitation of the purpose of the claimed method as “for predicting resistance to the development of SRS based on the determination of the alleles”.  The rejected claim depends form claim 1 which provides a step of “predicting the ability of the salmon to be resistant to Piscirickettsia salmonis infection”, which is not itself a prediction of Salmon Rickettsial Syndrome.  Additionally, the step of claim 1 has been addressed previously in this Office Action.  Thus claim 4 is unclear where the particular limitations of claim 1 are different that the required predicting of claim 4.
Claim 8 is unclear over recitation of the phrase “the presence of the DNA polymorphism is indicative of the salmon being resistant”.  The phrase is not a proper use of the term “polymorphism” as it is used in the application as originally filled or as it is generally understood in the related art.  A “polymorphism” is a locus of genomic DNA that has variable content in a population.  In the instant case the claim may more properly refer to an “allele” which is specific content that is found to be present in a locus that may be polymorphic, where for example lines 3-4 of claim 8 recite “detecting, in a sample from the salmon, the alleles present at a DNA polymorphism associated with resistance to Piscirickettsia salmonis infection”.
	Claim 11 is unclear over recitation of the phrase “the salmon is selected based on the prediction by the method of claim 1”.  The rejected claim is unclear because the claim does not set forth how any prediction in the scope of claim 1 is in fact used in any selection of a salmon.

Improper Incorporation by Reference of Essential Subject Matter
Claim Objection
Claim Rejection - 35 USC § 112 1st ¶ - Written Description

Claims 1-4, 7-9 and 11 are objected to and rejected over recitation of the phrases “in linkage group 21 (GenBank ID NC 034194.1) within the coho salmon genome”, as recited in each of claims 1 and 7-9, and recitation of the phrase “the QTL is located in GenBank sequences NW_018086972.1 or NW_018107982.1” as recited in claim 2.  The recitation (a reference to GenBank accession numbers) is an attempt to improperly incorporate essential subject matter by reference.  37 CFR 1.57(c) provides:
“Essential material” may be incorporated by reference, but only by way of an incorporation by reference to a U.S. patent or U.S. patent application publication, which patent or patent application publication does not itself incorporate such essential material by reference.

In the instant case, reference to a nucleotide sequence identified by nomenclature that is external to the USPTO and not fully defined in the application as originally filed is not appropriate for recitation of a claim limitation.  Because the recitation is critical and essential to the practice of the claimed methods, the claims are thus also rejected under 35 U.S.C. 112, first paragraph, as failing to comply with the written description requirement.

Claim Rejection - Improper Markush Grouping
Claim 3 is rejected under the judicially approved "improper Markush grouping" doctrine. (See Federal Register, Vol. 76, No. 27, Wednesday, February 9, 2011, page 7166). This rejection is appropriate when the claim contains an improper grouping of alternatively useable species.  See In re Harnisch, 631 F.2d 716, 719-20 (CCPA 1980).  A Markush claim contains an "improper Markush grouping" if: (1) the species do not share a common use; or (2) the species of the Markush group do not share a "single structural similarity" wherein the structural similarity is essential to a common use.  See MPEP § 803.02.
Here each species is considered to be a different method requiring detection of allelic content at a different polymorphic locus, or combination of loci, selected from Table 3.  In this regard Applicants have elected the particular combination that is AX-169575201 and AX-169658111.
The recited alternative elements do not share a single structural similarity, as each method relies on the detection of a different polynucleotide sequence (e.g.: a different sequence of nucleotides that is particular to each different polymorphic locus).  Each different nucleotide sequence has a different chemical structure in that it consists of a different nucleotide sequence.  And each locus has a different biological activity in that it has a different elements required for analysis/detection (e.g.:  specific nucleotide primers or probe), and the different loci and the alleles thereof may be related to the expression of a different genes/proteins having different biological activity within the organism.  Thus, the species do not share a single structural similarity or biological activity.  The only structural similarity present is that all of the biomarkers may be present in a sample as nucleic acids.  The fact that the biomarkers comprise nucleotides per se does not support a conclusion that they have a common single structural similarity because this basic structure itself is not essential to the common activity of being correlated with resistance to Piscirickettsia salmonis infection, as asserted by the specification.  Accordingly, while the different recited analytes/biomarkers are asserted to have the property of allelic content associated with resistance to Piscirickettsia salmonis infection, they do not share a single structural similarity essential to this activity. 
Here it is clear that the asserted common use does not flow from any broadly ascribed common structure (see MPEP 706.03(y)).  The common use of being a related to resistance to Piscirickettsia salmonis infection is particular to each different biomarker because of some role in the biological processes of the organism in response to infection, not based on some particular common structural feature shared among the different biomarkers themselves.

Note that when the Markush grouping is for alternatives of chemical compounds, the alternatives are regarded as being of a similar nature where the following criteria are fulfilled:
(A)	all alternatives have a common property or activity; AND

(B)(1)	a common structure is present, that is, a significant structural element is shared by all of the alternatives; OR

(B)(2)	in cases where the common structure cannot be the unifying criteria, all alternatives belong to a recognized class of chemical compounds in the art to which the invention pertains.

The phrase “significant structural element is shared by all of the alternatives” refers to cases where the compounds share a common chemical structure which occupies a large portion of their structures, or in case the compounds have in common only a small portion of their structures, the commonly shared structure constitutes a structurally distinctive portion in view of existing prior art, and the common structure is essential to the common property or activity.

The phrase “recognized class of chemical compounds” means that there is an expectation from the knowledge in the art that members of the class will behave in the same way in the context of the claimed invention, i.e. each member could be substituted one for the other, with the expectation that the same intended result would be achieved. 

In the present situation, there is no evidence of record to establish that it is clear from their very nature that the different polymorphic loci are indicative of resistance to Piscirickettsia salmonis infection.  Nor is there an expectation that all of the different polymorphic positions will behave the same way, where the specification teaches that in fact different loci/alleles show different levels of association with resistance to Piscirickettsia salmonis infection (see for example Tables 3 and 6 of the specification).
Following this analysis, the claims are rejected as containing an improper Markush grouping.

Claim Rejections - 35 USC § 112 – Written Description
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 2, 4, 7, 8 and 11 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
The instant rejection of claims for lack of adequate written description is relevant to the generic breadth of the claims in detecting any polymorphic allele content in a coho salmon, in combination with the recitation of limitations related to resistance to Piscirickettsia salmonis infection associated with any detected allele.  
The claims encompass an extremely large breadth of structures generically encompassing any alleles of any polymorphic content (e.g.:  any single or multi-nucleotide insertions, deletion, or substitution, VNTR, microsatellite) anywhere in the large genomic region that is recited as “linkage group 21” which is essentially the chromosome 21 of the coho salmon.  Even where the claims recite the GenBank entry NC_034194.1, this recitation encompasses nearly 35 Mb of the coho genome.  The claims encompass an extremely large breadth of structures generically encompassing any polymorphic content in the recited locus which is expansive.  But the specification teaches only specific examples of particular biallelic SNPs found in the coho genome (e.g.:  Table 3).  Where the specification teaches genotyping coho genetic material using an Affymetrix array, in is noted that while the state of the art concerning general methods of gene sequence analysis is advanced, it does not provide any indication of how the structure of one gene locus content is representative of additional unknown alleles.  This is particularly relevant where the claims generically require any alleles in the large locus recited in the claims, and also require an association with resistance to Piscirickettsia salmonis infection.  
The instant specification provides, as relevant to the requirements of the claims, several specific allele associated with resistance to Piscirickettsia salmonis infection; but the specification does not provide any description of the structure of any other asserted resistance allele.  And so the skilled artisan does not know what structure to look for when trying to identify any other alleles associated with resistance.
Possession of the claimed invention may not be shown by merely describing how to obtain possession of members of the claimed genus or how to identify their common structural features. See University of Rochester, 358 F.3d at 927, 69 USPQ2d at 1895.
This finding is also emphasized in Ex Parte Kubin (No. 2007-0819, Bd. Pat. App. & Int. May 31, 2007), wherein it is stated that:
“Although there is often significant overlap” between the enablement and written description requirements, “they are nonetheless independent of each other.” University of Rochester, 358 F.3d at 921, 69 USPQ2d at 1891. An “invention may be enabled even though it has not been described.” Id. Such is the situation here. While we conclude one skilled in the art would have been able to make and use the full scope of claim 73 through routine experimentation, we find Appellants did not describe the invention of claim 73 sufficiently to show they had possession of the claimed genus of nucleic acids. See, e.g., Noelle v. Lederman, 355 F.3d 1343, 1348, 69 USPQ2d 1508, 1513 (Fed. Cir. 2004) (“invention is, for purposes of the ‘written description’ inquiry, whatever is now claimed”).

Thereby, a showing of how to potentially identify other variants that can be used in the claimed methods is not sufficient to establish that Applicants were in possession of the invention as broadly claimed.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-4, 7, 8, 11 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  The claim(s) is/are directed to a judicial exception encompassing abstract ideas and natural phenomena.  The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception as set forth below. The judicial exception is not integrated into a practical application of the judicial exception.  The rationale for this determination is explained below:
The unpatentability of laws of nature was confirmed by the U.S. Supreme Court in Mayo Collaborative Services v. Prometheus Laboratories, Inc., No. 10-1150 (March 20, 2012). “[L]aws of nature, natural phenomena, and abstract ideas” are not patentable. Diamond v. Diehr, 450 U. S. 175, 185 (1981); see also Bilski v. Kappos, 561 U. S._,_(2010) (slip op., at 5). “Phenomena of nature, though just discovered, mental processes, and abstract intellectual concepts are not patentable, as they are the basic tools of scientific and technological work.” Gottschalk v. Benson, 409 U. S. 63, 67 (1972).
Additionally, the unpatentability of abstract ideas was confirmed by the U.S. Supreme court in Bilski v. Kappos, No. 08-964, 2010 WL 2555192 (June 28, 2010) and in Alice Corp. v. CLS Bank Inti, 134 S. Ct. 2347, 2354 (2014).

The following inquiries are used to determine whether a claim is drawn to patent-eligible subject matter:

Step 1. Is the claim to a process, machine, manufacture, or composition of matter? Yes- the claims are directed to methods.

Step 2A, prong 1. Is the claim directed to a law of nature, a natural phenomenon, or an abstract idea (judicially recognized exceptions)? Yes- where the claims recite elements regarding making a prediction (e.g:  claim 1 “predicting the ability of the salmon to be resistant to Piscirickettsia salmonis infection based on said determining”) such concepts are abstract ideas; they encompass the mental comparison of data and the correlation of data and information to reach a conclusion.  
Similarly, where the claims recited asserted genotype:phenotype associations (e.g.:  claims 7 and 8 “the alleles present at a DNA polymorphism associated with resistance to Piscirickettsia salmonis infection”) the claims are directed to the asserted natural phenomenon wherein the particular gene content is responsible for infection.

Step 2A, prong 2.  The judicial exception(s) to which the claims are directed are not integrated into a practical application because the rejected claims do not require any particular practical steps related to the determined/detected alleles, such as the administration of a particular drug to prevent or treat Piscirickettsia salmonis infection.  

Step 2B. Does the claim recite additional elements that amount to significantly more than the judicial exception? No- the claims are directed only to steps related to determining allele content in a coho salmon (e.g.:  claim 1), or detecting allele content in a sample from a coho salmon (e.g.:  claim 7 and 8).  Here it is noted that in the broadest reasonable interpretation of the claim in light of the specification the subject matter of claim 1 does not requires a practical steps of sample manipulation, where the “determining” could simply be observing data in a table.  Some of the claims may include practical steps related to the collection of polymorphic allele data used for biomarker detection, but the broadly recited steps are properly considered routine and conventional and the claims are not significantly more than the judicial exceptions to which they are directed.
The specification indicates that the practical steps of data collection as required by the rejected claims were known in the art.  For example, the specification at page 7 provides:
The skilled person would be well aware of all available methods capable of testing for the presence or absence of DNA polymorphism alleles, i.e. for the genotyping of a DNA polymorphism in an individual salmon (or another organism). For example, the method may involve sequence analysis of the salmon to be tested. Alternatively, the method may involve single base extension of DNA fragments terminating at the polymorphic site (e.g. iPLEX assays from Sequenom and Infinium assays from Illumina), allele-specific PCR (e.g. SNPtype assays from Fluidigm or KASPar assays from KBiosciences), competitive hybridisation of probes complementary to the different alleles (e.g. the TaqMan assay from Applied Biosystems), or genotyping-by-sequencing, i.e. deduction of genotypes from next- generation sequencing data (such as Illumina HiSeq data).

The detection and analysis of polymorphic content in coho salmon, relevant to the methods of the instant invention, is also provided in the prior art, for example in Starks et al (2015).
In this regard, as set forth in MPEP 2106.05(d)II, relevant activities that have been recognized by the courts as well understood, routine and conventional, include:
ii. Using polymerase chain reaction to amplify and detect DNA, Genetic Techs. v. Merial LLC, 818 F.3d 1369, 1376, 118 USPQ2d 1541, 1546 (Fed. Cir. 2016); Ariosa Diagnostics, Inc. v. Sequenom, Inc., 788 F.3d 1371, 1377, 115 USPQ2d 1152, 1157 (Fed. Cir. 2015);

v. Analyzing DNA to provide sequence information or detect allelic variants, Genetic Techs., 818 F.3d at 1377; 118 USPQ2d at 1546; 

vii. Amplifying and sequencing nucleic acid sequences, University of Utah Research Foundation v. Ambry Genetics, 774 F.3d 755, 764, 113 USPQ2d 1241, 1247 (Fed. Cir. 2014); and

viii. Hybridizing a gene probe, Ambry Genetics, 774 F.3d at 764, 113 USPQ2d at 1247.

Furthermore, MPEP 2106.05(g) addresses insignificant extra-solution activity, and indicates that determining the level of a biomarker in blood (akin to the data collection of the instant claims), Mayo, 566 U.S. at 79, 101 USPQ2d at 1968, can be considered mere data gathering, and is not an element that is significantly more than a judicial exception to which the claims are directed.

So even where a practical step of the claim may require collecting SNP data using conventional methods that have been practiced in the art, in University of Utah Res. Foundation v. Ambry Genetics Corp. (Fed Cir, 2014), the Court addressed claims that recite known methodological steps for collecting data (specifically genetic information) to be used in the application of a judicial exception, and held that:
Having determined that the comparison steps of claims 7 and 8 are abstract ideas, we move to the second step of Alice and ask whether the particular mechanism for the comparisons added by claims 7 or 8 renders the claims patent-eligible. For this step, Alice dictates that we ask whether the remaining elements, either in isolation or combination with the other non-patent-ineligible elements, are sufficient to “'transform the nature of the claim’ into a patent-eligible application.” Alice, 134 S. Ct. at 2355 (quoting Mayo, 132 S. Ct. at 1297). There must be a further inventive concept to take the claim into the realm of patent-eligibility. Id. at 2355. The second paragraph of claim 7 describes the way in which the sequences are compared: they are compared by 1) hybridizing a BRCA gene probe and 2) detecting the presence of a hybridization product. Similarly, claim 8 requires 1) amplification of the BRCA1 gene and 2) sequencing of the amplified nucleic acids. The non-patent-ineligible elements of claims 7 and 8 do not add “enough” to make the claims as a whole patent- eligible.

Additionally, in University of Utah Research v. Ambry Genetics the courts stated, "Recently in Alice the Supreme Court reiterated its two-step test to determine patent eligibility for any claims that allegedly encompass abstract ideas. First, "we determine whether the claims at issue are directed to [a] patent-ineligible concept. If so, we then ask, 'what else is there in the claims before us?'" Id. at 2355 (quoting Mayo, 132 S. Ct. at 1296-97) (citations and punctuation omitted). That is, we next ask whether the remaining elements, either in isolation or combination with the other non-patent-ineligible elements, are sufficient to " 'transform the nature of the claim' into a patent-eligible application." Id. at 2355 (quoting Mayo, 132 S. Ct. at 1297). Put another way, there must be a further "inventive concept" to take the claim into the realm of patent eligibility."

For these reasons the claims are rejected under section 101 as being directed to non-statutory subject matter.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

In the rejection of claims in view of the teachings of the cited prior art, the limitations of the methods are noted.  The rejected claims are directed only to the detection of allele content, and broadly require the content in a QTL on linkage group 21.  Claim 7 and 8 recite limitations pertaining to an association with resistance to Piscirickettsia salmonis infection, but the recitation in each case is only a recitation of an asserted property of the allelic content, not any active step performed by the artisan practicing the method.  Claim 9 requires only the detection of content, and does not recite any association asserted to be related to the allele.

Claim(s) 7-9 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kim et al (Epub 2015 Nov 21) in view of NIH Bio project accession PRJNA378663 and GenBank Locus NC_034194.  
Relevant to the rejected claims, Kim et al a whole genome sequence analysis of tissue obtained from coho salmon (e.g.:  p.33 – Specimens and cDNA library construction).  The reference teaches whole genome sequencing and analysis of the resulting sequences to provide an assembled genome (e.g.: p.35 - Transcriptome sequencing and de novo assembly).   The assembly of Kim et al includes the required sequence elements of the rejected claims, where for example BioProject Accession PRJNA378663 references the publication of Kim et al and (e includes a disclosure of numerous chromosomal fragments including: NCBI Locus:NC_034194 (i.e.: Oncorhynchus kisutch isolate 150728-3 linkage group LG21, Okis_V1, whole genome shotgun sequence) which is an assembly of 34965661 bp identified as the coho salmon chromosome 21, which includes allelic content that meets the limitations of the claims (e.g.:  positions 19564747 – 1956497 of NC_034194 are identical to AX-169538214 including the resistant allele “C”.
It is noted that the instant rejection is made under 35 USC 102 where the claims are anticipated by the teachings of Kim et al.  The rejection includes the references of NIH Bio project accession PRJNA378663 and GenBank Locus NC_034194 to show that the nucleic acid analysis of Kim et al includes detection of the required allelic content.  See MPEP 2131.01 III.

Conclusion
No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN THOMAS KAPUSHOC whose telephone number is (571)272-3312. The examiner can normally be reached M-F, 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Nguyen can be reached on 571-272-0731. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Stephen Kapushoc
Primary Examiner
Art Unit 1634



/STEPHEN T KAPUSHOC/Primary Examiner, Art Unit 1634